Citation Nr: 0118723	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  00-18 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.

ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The appellant's deceased husband is alleged to have had 
active duty service during World War II.  He died in January 
1997.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The appellant requested a hearing before a Member of the 
Board.  The appellant failed to report for a Travel Board 
hearing on June 14, 2001.  Thus, the Board proceeds with its 
adjudication of the appealed issue.  


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for 
the equitable disposition of the appellant's appeal.

2. The U.S. Army Reserve Personnel Center has been unable to 
verify the appellant's deceased spouse's alleged period of 
active service in the U. S. Armed Forces in the Far East 
or the Commonwealth Army of the Philippines, or to verify 
any recognized guerrilla service.  


CONCLUSION OF LAW

The appellant's eligibility for VA benefits based upon her 
deceased spouse's service is not established.  38 U.S.C.A. §§ 
101(2), 5107(b) (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)); 38 
C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

At the outset, the Board notes that recently enacted 
legislation, the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying procedures for the 
adjudication of all pending claims.  See generally Holliday 
v. Principi, 14 Vet. App. 280 (2001); Karnas v. Derwinski, 1 
Vet. App. 308 (1991). The new statute revises the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim. The Board notes 
that the present matter has not been subject to the well-
grounded claim requirement, and thus those provisions of the 
VCAA relating to the elimination of that requirement are 
moot.

Other salient features of the VCAA are paraphrased below, and 
impose the following obligations upon the Secretary (the 
sections in which they will be codified in title 38, United 
States Code, are noted in parentheses):

(1) The Secretary must provide application forms and 
notify the claimant and the representative, if any, 
if the application is incomplete, of the information 
necessary to complete the application (38 U.S.C.A. § 
5102).

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of 
required information and evidence not previously 
provided that is necessary to substantiate the claim 
(38 U.S.C.A. § 5103(a)).

(3) The Secretary must indicate which part of the 
information and evidence, if any, is to be provided 
by the claimant and which portion, if any, the 
Secretary will attempt to obtain on behalf of the 
claimant (38 U.S.C.A. § 5103(a)).

(4) The Secretary must make reasonable efforts to 
assist the claimant in obtaining evidence necessary 
to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim (38 
U.S.C.A. § 5103A(a)).

(5) The Secretary must make every reasonable effort 
to obtain relevant records (including private 
records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain 
(38 U.S.C.A. § 5103A(b)(1)).

(6) If, after making reasonable efforts to obtain 
relevant records, the Secretary is unable to obtain 
the relevant records sought, the Secretary shall 
notify the claimant that the Secretary is unable to 
obtain records, and such notification shall: 

(a) identify the records the Secretary is unable 
to obtain;
(b) briefly explain the efforts that the Secretary 
made to obtain those
      records; and
(c) describe any further action to be taken by the 
Secretary with
      respect to  the claim (38 U.S.C.A. § 
5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records 
from a Federal department or agency, the efforts to 
obtain those records shall continue until the records 
are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to 
obtain those records would be futile (38 U.S.C.A. § 
5103A(b)(3)).

(8) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary shall include obtaining the following 
records, if relevant to the claim: (a) the claimant's 
service medical records and, if the claimant has 
furnished the Secretary information sufficient to 
locate such records, other relevant records 
pertaining to the claimant's active military, naval, 
or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); (b) 
records of relevant medical treatment or examination 
of the claimant at Department health-care facilities 
or at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records (38 U.S.C.A. § 5103A(c)(2)); (c) any other 
relevant records held by any Federal department or 
agency that the claimant adequately identifies and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(c)(3)).

(9) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary shall include providing a medical 
examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a 
decision on the claim.  The Secretary shall treat an 
examination or opinion as being necessary to make a 
decision on a claim for this purpose if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant) -- 
(a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent 
symptoms of disability; and (b) indicates that the 
disability or symptoms may be associated with the 
claimant' active military, naval, or air service; but 
(c) does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim (38 
U.S.C.A. § 5103A(d).

(10) Nothing in the new statute shall be construed as 
precluding the Secretary from providing such other 
assistance to a claimant in substantiating a claim as 
the Secretary considers appropriate (38 U.S.C.A. § 
5103A(g)).

(11) Except as otherwise provided by law, a claimant 
has the responsibility to present and support a claim 
for benefits under laws administered by the Secretary 
(38 U.S.C.A. § 5107(a)).

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  Unlike many questions 
subject to appellate review, a claim to establish qualifying 
service for purposes of basic eligibility for VA benefits, by 
its very nature, has an extremely narrow focus.  The RO, in 
the denial notification letter of January 2000 and the 
statement of the case issued in April 2000, has set forth the 
law and facts in a fashion that clearly and adequately 
informed the claimant of the very limited and specific type 
of evidence needed to substantiate her claim.

The RO has previously secured a report from the appropriate 
service department, which advised that the appellant's late 
husband had no qualifying service with the U.S. Armed Forces.  
The appellant has neither submitted nor made reference to any 
additional records which would tend to rebut the report of 
the service department.  It appears clear, therefore, that 
there plainly is no outstanding Federal Government record 
that could substantiate the claim.  There just as plainly is 
no reasonable possibility that there is any other evidence 
that could substantiate the claim by establishing qualifying 
service.  Given the circumstances of this matter, the Board 
cannot find any basis under the VCAA to defer adjudication.  
Moreover, it appears equally clear that any implementing 
regulations which will be issued under the VCAA will not 
change the picture in this matter, since they will affect 
only VA notice and development procedures, and not the 
underlying substantive law as to basic eligibility for VA 
benefits. 

Accordingly, the Board finds that we may proceed to decide 
this matter without prejudice to the claimant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Moreover, we find that VA 
has satisfied its duty to assist the appellant in apprising 
her as to the evidence needed, and in obtaining evidence 
pertaining to her claim, under both former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (1991); Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103 and 5103A).  The Board therefore 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, supra.

II.  Facts and Analysis

The appellant submitted a claim for VA benefits in November 
1999.  She alleges that her deceased spouse had active duty 
service in the U.S. Armed Forces in the Far East (USAFFE).  
She included a photocopy of the decedent's January 1954 
application for compensation and pension benefits.  

The record reflects that, in October 1954, the RO submitted a 
verification request to the Department of the Army, also 
known as the U.S. Army Reserve Personnel Command (ARPERSCOM), 
which included the name, service number, and alleged dates of 
service of the appellant's now-deceased spouse, in the 
context of his 1954 claim for benefits.  The January 1955 
response from ARPERSCOM stated that the individual had no 
service as a member of the Philippine Commonwealth Army, 
including recognized guerrillas, in the service of the U.S. 
Armed Forces. 

The appellant asserted in the VA Form 9 received in August 
2000 (1) that her spouse was a former prisoner of war; (2) 
that he was wounded in action at Balanga Bataan on January 
17, 1942; (3) that he enlisted on August 23, 1941, at Camp 
Olivaz Pampanga Philippines into Company C of the 33rd 
Infantry Regiment; and (4) that he was honorably discharged 
on July 7, 1948.  

Dependency and indemnity compensation may be awarded to the 
surviving spouse of a veteran upon the service-connected 
death of said veteran, with service connection determined 
according to the standards applicable to disability 
compensation.  38 U.S.C.A. § 1310 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.5(a) (2000); see also 38 U.S.C.A. Chapter 11.  
Generally, a "veteran" is a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). 

Service in the Commonwealth Army of the Philippines is 
included for purposes of eligibility for VA compensation 
benefits from and after the dates and hours, respectively, 
when an individual was called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941.  38 C.F.R. § 3.8(c)(1). 

Service as a guerrilla under a commissioned officer of the 
United States Army, Navy or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States Forces, is similarly 
included for purposes of eligibility for VA benefits.  38 
C.F.R. § 3.8(d)(1).  Guerrilla service may be recognized or 
unrecognized, as provided by VA regulations.  See 38 C.F.R. 
§§ 3.8(d)(2) and 3.9 (discussing how the period of active 
service is determined for Philippine service).  

These regulations have their basis in statute, at 38 U.S.C. § 
107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the United States Court of Appeals for Veterans 
Claims upheld the constitutionality of 38 U.S.C. § 107(a), 
following the "reasoning and wisdom" of the U.S. Court of 
Appeals for the District of Columbia Circuit in Quiban v. 
Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous, e.g., misspelled name, VA may be required to 
resubmit request for information to service department.).

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  This agency does not 
have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

For the purpose of establishing entitlement to VA benefits, a 
claimant may submit evidence such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or an 
original Certificate of Discharge.  VA may accept such 
evidence without verification from the appropriate service 
department only if that evidence is itself a document issued 
by the service department and VA is satisfied as to its 
sufficiency, authenticity, and accuracy.  38 C.F.R. § 
3.203(a).  When the claimant does not submit evidence of 
service or the evidence submitted is not sufficient or 
accurate, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).  

According to the provisions of 38 C.F.R. § 3.203, VA is 
prohibited from finding that a particular individual served 
in the U.S. Armed Forces on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification.  Therefore, 
service department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  See Spencer 
v. West, 13 Vet. App. 376, 380 (2000) (quoting Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992)); see Soria v. Brown, 
118 F.3d 747 (Fed. Cir.), cert. denied, 522 U.S. 958, 139 L. 
Ed. 2d 301, 118 S. Ct. 386 (1997).  

In this case, the appellant did not submit a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or an 
original Certificate of Discharge in support of her claim.  
See 38 C.F.R. § 3.203(a).  Therefore, as required by VA 
regulation, the RO requested verification of service, as to 
the decedent, from the service department.  The January 1955 
response from ARPERSCOM indicated that the appellant's 
deceased spouse did not have verified Philippine service for 
purposes of establishing eligibility for VA benefits.  These 
findings are binding upon VA.  See 38 C.F.R. § 3.203; 
Spencer, supra, 13 Vet. App. at 380.  Further, the appellant 
has provided no competent evidence to suggest that the 
negative certification of military service by ARPERSCOM is in 
error or requires further investigation by the service 
department.

In view of the foregoing, the Board finds that the 
appellant's eligibility for VA benefits based upon her 
deceased husband's service is not established.  See 38 
U.S.C.A. §§ 101(2), 5107(b); VCAA § 4 (to be codified as 
amended at 38 U.S.C. § 5107(b)); 38 C.F.R. §§ 3.1, 3.8, 
3.203.  The appeal, therefore, is denied for lack of legal 
merit.  See Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) 
(where law is dispositive and not the evidence, the appeal 
should be terminated for lack of legal merit or entitlement); 
accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


ORDER

Basic eligibility for VA benefits is not demonstrated.  The 
appeal is denied.  




		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals



 

